Case 21-00714-hb   Doc 15   Filed 03/29/21 Entered 03/29/21 14:18:46   Desc Main
                            Document     Page 1 of 10
Case 21-00714-hb   Doc 15   Filed 03/29/21 Entered 03/29/21 14:18:46   Desc Main
                            Document     Page 2 of 10
Case 21-00714-hb   Doc 15   Filed 03/29/21 Entered 03/29/21 14:18:46   Desc Main
                            Document     Page 3 of 10
Case 21-00714-hb   Doc 15   Filed 03/29/21 Entered 03/29/21 14:18:46   Desc Main
                            Document     Page 4 of 10
Case 21-00714-hb   Doc 15   Filed 03/29/21 Entered 03/29/21 14:18:46   Desc Main
                            Document     Page 5 of 10
Case 21-00714-hb   Doc 15   Filed 03/29/21 Entered 03/29/21 14:18:46   Desc Main
                            Document     Page 6 of 10
Case 21-00714-hb   Doc 15   Filed 03/29/21 Entered 03/29/21 14:18:46   Desc Main
                            Document     Page 7 of 10
Case 21-00714-hb   Doc 15   Filed 03/29/21 Entered 03/29/21 14:18:46   Desc Main
                            Document     Page 8 of 10
Case 21-00714-hb   Doc 15   Filed 03/29/21 Entered 03/29/21 14:18:46   Desc Main
                            Document     Page 9 of 10
Case 21-00714-hb   Doc 15    Filed 03/29/21 Entered 03/29/21 14:18:46   Desc Main
                            Document      Page 10 of 10
